internal_revenue_service appeals_office elm street suite cincinnati oh release number release date date date department of the treasury person to contact employee number tel fax refer reply to ap fe oh cin in re eo revocation form required to be filed ein tax period s ended uil tl1ls i htiaj dverse determination regarding your exempt status under internal reyen'-'ie q cfe irc sec_501 it is determined that you do not qualify as ex amptftofr'rfederal income_tax under sec_501 effective date ' ' - ' our dversedet ermination was made for the following reason s 'asuhstcll ltialamount of your organization's assets inured to' the private benefit of yourf jund rand to the private benefiiof two for-profit corporations owned and ' controffed pyyour founder because a substantial amount of your charitable assets weretjs df rprivate purposes ' the organization is not operated exclusively for exernpt'purpose s described in sec_501 c of the code t contributiqns to your organization are not deductible under sec_170 of the code you are required to file forms u s_corporation income_tax return for tax periods beginning on and after date with the cincinnati service_center cincinnati oh you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this'letter see the enclosed notice helpful contacts for your notice of deficiency' for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we have sent a copy of this letter to your authorized representative sincerely appeals team manager enclosure notice helpful contacts for your notice_of_deficiency -cc -- 20f2 defartment of the treasury internal_revenue_service n14 w24200 tower place suite waukesha wi 5318e tax exempt an government entities division taxpayer_identification_number form tax_year s ended person to contact io number contact numbers telephone fax have enclodollar_figureed a copy of our report of examination explaining why we believe 6fyour exempt status under sec_501 c of the internal_revenue_code is necessary if you acceptourfihdings take no further action we will issue a final revocation letter ffyou do not agreewith our proposed revocation you must submit to us a written for appealdollar_figureoffice consideration within days from the date of this letter to nr tjq t ourdecisi6n vour protest should include a statement of the facts the law and arguments in support of your position ' -' an appeals offlcerwiu review your case the appeals_office is independent of the director eo exarninations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject ofthe technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely renee wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34609f fonn 886a depamnent of the t n asury internal revenue servic ex lanation of items name of taxpayer org schedule no or exhibit year period ended september 20xx september 20xx september 20xx legend org organization name president director sec_5 th th th xx date sate state vice-president vice-president co-1 co-2 co04 co-5 co-6 co-7 companies president dir-1 dir-2 1ft 3ju 4th st np whether org exempt under sec_50t c should retain their exempt status d granted exemption under sec_501 c by the internal_revenue_service in pi p of 19xx as a day care provider -- 6r l i vemed by president and her family president is the president of org vice r i fe t thehusband of president is the vice-president of the organization president' ' f ' ' - - ' ' - ' ' - - da jgbtci-s bir l dir-2 serve on the board_of directors t sid rl sothe owner of rejated for-profit day care centers 2nd edition and co-t ' r if iteddollar_figurein gross_receipts and dollar_figuredollar_figurein expenses for the year-ending september 20xx dollar_figuredollar_figure jt1gross tec iptsand dollar_figuredollar_figure in expenses for the year ending september 20xx and dollar_figuredollar_figure in gross t eipts' nddollar_figuredollar_figurejnexpenses for the year ending september 20xx ' ' ' ' ' - ' ' thee empt'ol'ganization on february 20xx jent president dollar_figure the joan agreement in place stipulateda n jnterest rate of throughout the course of this loan there were various advances riuldetqpresid mt increasing the 10an ba1ance it was determined by the internal_revenue_service thatfora joan of this type a interest rate represented fair_market_value this loan was'shovmbythe exempt_organization to have been paid offby president in may of20xx at an interest rate of5 which wa sec_1ess then the loan agreement stipulated in addition there was a second joan of dollar_figure extended to president by the exempt_organization in january of 20xx throughout the course of this loan there were various advances made to president increasing the joan balance this loan was shown by the exempt_organization to have it was determined that been paid off by president in december of 20xx at a interest rate for a joan ofthis type a interest rate represented fair_market_value fonn 886--a rev department of the tn asury internal_revenue_service page department of the treasury internal_revenue_service ex lanation of items form 886a name of taxpayer org i schedule no or exhibit year period ended september 20xx i september 20xx september 20xx in cases of both loans the record shows that the exempt_organization provided president with a private source of credit at rates be10w fair_market_value in addition to these loans there were various expenditures made from the exempt_organization by president or on her behalf that were for her personal benefit the majority of these expenditures represent those of the type that were questionable and for the most part unsubstantiated the amount of expenditures attributed as being made for the personal benefit of president and her related interests her for-profit organizations total more then dollar_figureduring the years in question these expenditures have been documented as follows a there was a total ofdollar_figurein leasehold improvement expenses financial records indicate the expenditures were for a new fence and landscaping however during an initial tour of the facility there was no new fence or landscaping observed president provided no further explanation that would indicate the expenditures were that ofthe exempt_organization based on visual inspections and the lack of substantiation it was determined that ofthe amounts expended on leasehold improvements were reasonably made for the exempt_organization and of the expenditures were made for the personal benefit of president b there was a total of dollar_figurein operating supply expenses the request to substantiate the expenditures was not provided based on the lack of substantiation it was determined that of the amounts expended were reasonably made for the exempt_organization and were made fur the personal benefit of president c there was a total ofdollar_figurein utilities expenses a review ofthe exempt organization's canceled checks showed a number payments made on various utility accounts the request for account information to substantiate the owners of the utility accounts was not provided in fact president stated that she did not know who owned the utility accounts based on the lack of substantiation it was determined that all payments made to the unknown accounts were made for the personal benefit of president d there was a total ofdollar_figurein telephone expenses a review of the exempt organization's invoices shows that the organization had a number oftelephone jines at different locations in addition the exempt_organization shares its cell phones with president related for profit organization co-l based on the substantiation provided and the sharing of resources between the exempt_organization and related for-profit it was determined that of the expenditures were reasonably made for the exempt_organization and were made for the personal benefit ofpresident e there was a total of dollar_figurein repairs and maintenance_expenses financial records show that the organization was leasing camera systems to provide 24-hour monitoring of the facility fonn a rev 4-6il depa rtment of the treasury internal re nue service page fonn 886a depanment of the treasury internal_revenue_service ex lanation of items name of taxpayer org schedule no or exhibit year period ended september 20xx september 20xx se tember 20xx financial records also reveal that payments were being made to two different security companies the request to provide receipts to substantiate payments to the camera monitoring company and the various security companies was not provided therefore it was determined that of these expenditures were reasonably made for the exempt_organization and were made for the personal benefit of president ' i20 xxand 20xx years in the 20xx year the ads were only for two locations the exempt f there was a total of dollar_figurein advertising promotion expenses financial records show that the ' i rganization had ads in the white pages yeliow pages and the one book it also revealed that ' ' i brganization had a website that was managed and set up by the yellow pages phone book ' ' ' ' ' company review of the advertisements showed listings for three different locations during the ' ' 'f' rganizationonly had one location based on a lack of substantiation it was determined that x ' jftheexpendituresmade were for the benefit ofthe exempt_organization and of the ' 'c penditureswel emade for the personal benefit of president ic iy ' ii ' 'o there was atotal of dollar_figurein property taxes expenses financial records show that the exempt ' ' r' qrganizatioilpai lproperty taxes for the building it leases from president a review of the ' b j' empto rganization'slease does not state that the lessee shah pay property taxes a review of r e j ' th exempt otgarij tion's cancelled checks also show that the tax id number on some ofthe bmcehed checks represents the tax id number of president' home address because there was g h j ' d9cumentati l1to show that the exempt_organization was responsible forpaying the property ' ' taxes on thebuildij g under the lease agreement and as president' personal_property_taxes was ' ' p id withtheexeri1pt organization's funds it was determined that all payments made to cover ' i property taxes were made for the persona benefit ofpresident ' i ' ' ' there were alotal ofdollar_figurein vehicles expenses financial records show that the exempt ' ' r ' qrganization l118deanumber ofpayments out ofthis account for reimbursements and payments ' oilpresidencpersona co-2 credit card the request to provide receipts to substantiate the ' ' i rt dmburseml denhlswas'no fprhovided cophieds fthe co-2 cr dibt card statements were profvided t 'andrevea et at some0 to emp oyees out petty ' '- 'casb documentationr equested to provide clarification on the use ofthe vehicle expense and yi 'petty cash accounts was not provided based on the details provided it was determined that ofthe vehicle expenditures were made for the benefit ofthe exempt_organization and were t e amounts a a rea y d been relm ursed l ' made for the personal benefit ofpresident i there was a reported dollar_figurein office expenses financial records show that there were a number ofreimbursements made with these funds the request to provide receipts to substantiate the reimbursements was not provided based on the lack of substantiation it was reasonably detennined that of the expenses were made for the benefit of the exempt_organization and ofthe expenditures were made for the persona benefit of president fonn a rev department of the treasury internal_revenue_service page -3 form 886a de ment of the treasury- internal_revenue_service ex lanation ofltem name oftaxpayer org schedule no or exhibit year period ended september 20xx september 20xx se mber 20xx j there was a reported dollar_figurein vehicle lease expenses financial records show that the exempt_organization was leasing six passenger cars and had ownership of four passenger vans a review of the day care center state inspection for the year perfonned by the state of state shows that the exempt_organization was cited for using the passenger cars to transport children these vehicles were not authorized by the state to transport children in addition a review of the insurance_policy showed that the exempt organization's insurance pojicy provided fun coverage on all of the passenger vehicles it leased as wen as the passenger vans it owned copies of the lease agreements were provided to show the vehicles were all being leased to the exempt_organization because the vehicles are not and have never been authorized to transport children they were not leased to further the exempt_purpose ofthe organization since there was no documentation showing why the exempt_organization needed the vehicles and how they were used to further exempt purposes it was reasonably detennined that of the expenditures were made for the exempt_organization and of the expenditures were made for the benefit of president k there was a reported dollar_figurein insurance expenses the insurance covered the commercial auto property marine and jiabijity insurance for the exempt oro and president' for profit organizations included in this coverage were the unauthorized passenger vehicles that the exempt_organization was leasing based on the infonnation provided it was reasonably determined that of these expenditures were made for the exempt organization's benefit and of the expenditures were made for the benefit ofpresident l there was reported dollar_figureofheahh insurance expenses with co-3 a review of the policy indicated that coverage was provided for employees ofboth president' exempt and non-profit day care centers based on the documentation provided it was determined that ofthe expenditures were made for the exempt_organization and of the expenditures were made for the personal benefit ofpresident m there was a reported dollar_figurein officer life_insurance expenses a review of the financial records shows that payments were made to five different companies co-4 co-5 policies co-6 and co-7 copies of co-4 and co-5 and co-6 were provided the co-7 policy was not provided the policies that were provided have a face value ofmore then dollar_figuredollar_figure it was determined that the total cost of the insurance premiums is not an excludable fringe benefit only group term life_insurance limited to a face_amount ofdollar_figurewould have qualified as an excludable fringe benefit based on the internal_revenue_code it was thus detennined that the full amount of the expenditures represents payments made for the benefit of president overall between the provision of loans at advantageous terms and the personal expenditures made on president behalf the record shows that the assets of oro were improperly used to benefit private interests fonn 886-a rev 4-bs departnlenl of the treasury internal_revenue_service page -4 depanmem of the treasury imcmaj revenue service e lanation ofiterns fonn886a name of taxpayer org schedule no or exhibit year period ended september 20xx september 20xx se tember 20xx the assets of an organization exempt under sec_501 c are not ai10wed to benefit private interests where the assets of an organization exempt under sec_501 c ' benefit private interests the law provides that such organization is not exempt ire sec_501 in specifying the attributes for exemption corporations and any p munlloitychest fund or foundation organized and operated excjusively for religious haritable scientific testing for public safety literary or educa'tional purposes or to foster atiol1atorintemational amateur sports competition but only if no part of its activities involve tne'pt o sion of athletic_facilities or equipment or for the prevention qf cruelty to chi1dren or ' fl m s mpartof the net_earnings ofwhich inures to the benefit of any private shareholder or ' jn i idt al nn substantial part of the activities of which is carrying on propaganda or otherwise att t til1g joinfluence legislation except as otherwise provided in subsection h and which i ' oesrjpt j arti ipate in or intervene in incjuding the publishing or distributing of statements ' i u7 a l osition to any candidate fm public_office ' ' c ' ' iprjyaie shareholder or individual defined -the words private shareholder or lndi lidt 1ai jnsectjon refer to persons having a personal and private interest in the activities 'riftllff qrgapiiation ' ' 't' eas ryregujation sec_1 50l c - c 2jdfstribution of earnings - an organization is not operated exclusively for one or more xemptpurposes if its net_earnings inure in whole or in part to the benefit of private shareholders ri 1l4i liduals forthe definition of the words private_shareholder_or_individual see paragraph ' o sec_1 a ' 'j' s ry r gnlation sec_1 c -1 d l ii j irgatlizjtjon is not organized or operated excjusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests rameses school of san antonio texas v c i r tax_court t c memo in this case the court upheld the revocation of the tax-exempt status of the rameses school of san antonio texas the court found that the assets of the exempt_organization inured to the fonn 886-a rcv department of the tn asury internal_revenue_service page -5 form 886a depanment of the treasury internal venue service e lanation of items name of taxpayer org schedule no or exhibit year period ended september 20xx september 20xx se tember 20xx benefit of the president and ceo of the school the private benefit and inurement in this case included undocumented expenditures and withdrawals made on the president and ceo's behalf and questionable_payments made for real_estate transactions and lease payments the court also found that there was not proper oversight as the ceo and president was an owed to direct -questionable payments for her benefit unchecked by the board_of directors or any other internal control mechanism in making its detennination the court noted the following nonetheless the presence of a single nonexempt purpose if substantial in nature precludes exempt status regardless of the number or importance of truly exempt purposes beller bus bureau v united_states 326_us_279 66_sct_112 90_led_67 113_tc_47 wl affd 242_f3d_904 9th cir nationalist movement v commissioner supra pincite am campaign a cad v commissioner 92_tc_1053 wl if an organization can be shown to benefit private interests a limitation substantially overlapping but encompassing more than simply the inurement of earnings to insiders it wilj be deemed to further a nonexempt purpose am campaign acad v commissioner supra pincite 76_tc_1 n wl private benefits within the scope ofthe prohibition may include an advantage profit fruit privilege gain or interest am campaign acad v commissioner supra pincite factors emerging repeatedly as indicative of prohibited inurement and private benefit include control by the founder over the entity's funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit see eg founding church ofscientology v united_states supra pincite2 church ofeternal life liberty inc v commissioner supra pincite church of the transfiguring spirit inc v commissioner supra pincite basic bible church v commissioner supra pincite bubbling well church of universal love inc v commissioner supra pincite unitary mission church v commissioner supra pincite as this court has noted such circumstances provide an obvious opportunity for abuse of the claimed tax-exempt status and make incumbent open and candid disclosure of al1 facts otherwise the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_50 c bubbling well church of universal love inc v commissioner supra pincite see also eg founding church of scientology v united_states supra pincite basic bible church v commissioner supra pincite depa rt ment of the treaswy internal re nue service page -6 -- --8-8-6-a---- -- de-p-m- -n-io'f't tre- -u-ry -i - mru fu -nu-e se-m c- s c he-d w e n --o -o-r e xru b'li---------- fonn name of taxpayer ianation of items e org year period ended september 20xx iseptember 20xx september 20xx revproc_84_46 cd where there is a material_change inconsistent with exemption in the character the purpose or ' the method of operation of an organization revocation or modification wil1 ordinarily take effect 'as of the date of such material_change ' government's position - 'v' ' ' ' ' ' ' 'theassets of org inured to the private benefit of president and her related interests the h ' iintemal revenue code and regulations provide that an organization exempt under ire section ' ' s01 c cannot a ow its assets to benefit private interests an organization that a ows their i ' 'a sets to benefit private interests is not exempt ' ' ' ' ' i i i ' c 'the factpatteminthis case is similar to the fact patterns noted in the case rameses school of ' dollar_figureanantoriio texas v commissioner of internal_revenue_service this case involved the t f ' 'pj visionofloapsas a source of credit to the present and ceo of the organization as weu as a i ' t r ecordofundocumented expenses and noted persona expenditures made on the president and t c ' ceo s behalf the court established that these transactions constitute prohibited private c ' illurementlljj4 th efore upheld the interna revenue service's etennination - i s 'it ' thereforebas onthe results of the examination of org and the provisions of the internal i ' ' y revenue c d regujations and case law it has been detennined that the exempt status of org ' t ' ' ' 'c' 'ta xpayer'sposition axpayerstatedthat she was unaware of the issues involving inurement and would not have y ' j app jedfore ej dptstatus had she known ' i ould be ked' ' ' -' - - ' ' 'i - ' -' ' --'l' ' i' itbas been determined that the exempt status of org sbould be revoked effective october 'i 20xx the' date the' material_change in exempt status was first noted through 'examination ' as the organization's exempt status is being revoked tbe organization is required to file forms for all tax years beginning october 20xx the organization is also no longer exempt from futa_tax and is responsible for filing forms fonn acrev department of the treaswy interna revenue service page -7
